WELLS, Judge.
The decision of the Motor Vehicles Commissioner on the termination of a franchise is reviewable pursuant to Chapter 150B of the General Statutes. N.C. Gen. Stat. § 20-305(6). N.C. Gen. Stat. § 150B-43 provides that “any person who is aggrieved” may petition for judicial review of a final agency decision. A “person aggrieved” is any person or group of persons whose rights have been adversely affected. Matter of Wheeler, 85 N.C. App. 150, 354 S.E.2d 374 (1987).
We can think of no way in which petitioner’s rights were adversely affected by the agency decision. It won its case. We have considered petitioner’s claim that it was attempting to preserve a cross-assignment of error but note that the Commissioner’s decision in petitioner’s favor was upheld both in the trial court and by this Court. Petitioner is not a party aggrieved. This appeal is therefore
Dismissed.
Chief Judge HEDRICK and Judge ORR concur.